DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.


Information Disclosure Statement
The information disclosure statements (IDS) filed on 1/14/2021, 2/24/2021, and 2/24/2021 were considered and placed on the file of record by the examiner.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 12-15, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2017/0301111) in view of Zhang et al. (US 2010/0104199).

Regarding claim 1, Zhao teaches a method implemented on a computer having at least one processor, a storage, and a communication platform for in-situ perception in an autonomous driving vehicle, comprising:
receiving a plurality of types of sensor data acquired continuously by a plurality of types of sensors deployed on the vehicle, wherein the plurality of types of sensor data provide information about (see figure 2, para. 0089-0090, where Zhao discusses capturing data from multiple sensors such as a LIDAR and camera that provide data surrounding a vehicle);
tracking, in accordance with at least one object detection model residing in the vehicle, one or more items in the surrounding from a first of the plurality of types of sensor data acquired by one or more of a first type of the plurality of types of sensors, wherein each of the at least one object detection model characterizes appearance of an object to be detected and features thereof and the first sensor data is in a first modality (see figure 2, para. 0090, 0114, where Zhao discusses tracking feature points using data from multiple sensors such as a LIDAR and camera that provide data surrounding a vehicle).
Zhao does not expressly teach labeling, automatically on-the-fly, the one or more items via cross modality validation of the one or more items based on a second type of sensor data in a second modality acquired by at least one sensor of a second type of the plurality of sensors, locally adapting, on-the-fly, the at least one object detection model based on at least one of the labeled one or more items, wherein the locally adapting is via at least one of discrepancy based adaptation and reinforcement based adaptation.
However, Zhang teaches labeling, automatically on-the-fly, the one or more items via cross modality validation of the one or more items based on a second type of sensor data in a second modality acquired by at least one sensor of a second type of the plurality of sensors (see figure 17, para. 0053, 0107, 0110, where Zhang discusses using multiple modality sensors and temporal cross validation by matching points in sequential images),
locally adapting, on-the-fly, the at least one object detection model based on at least one of the labeled one or more items, wherein the locally adapting is via at least one of discrepancy based adaptation and reinforcement based adaptation (see figure 17, figure 19, figure 20, para. 0054, 0107, where Zhang discusses adapting a classification unit and object tracker, using multiple modality sensors and comparing features between sequential image data to match interest points, objects are assigned confidence scores).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhao with Zhang to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to control an autonomous vehicle.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Zhao in this manner in order to improve the control of an autonomous vehicle by validating the object labels. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Zhao, while the teaching of Zhang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of cross validating the labels assigned to external objects and adjusting the autonomous vehicle based on the detection.  The Zhao and Zhang systems perform autonomous vehicle control, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 5, Zhang teaches wherein the estimated label of the item is determined based on a result of cross modality validation with respect to the item (see figure 17, figure 19, figure 20, figure 22, para. 0107, where Zhang discusses adapting a classification unit and object tracker, using multiple modality sensors and comparing features between sequential image data to match interest points).


Regarding claim 6, Zhang teaches wherein the step of locally adapting comprises:  selecting, from the labeled at least some items, a first group of labeled items, each of which indicates a discrepancy between a label of the item and a state of the item in the surrounding;  selecting, from the labeled at least some items, a second group of labeled items, each of which indicates a consistency between a label of the item and a state of the item in the surrounding; and determining an adaptation mode based on a model adaptation configuration; and modifying the at least one model based the adaptation mode based on at least one of the first group of labeled items, the second group of labeled items, and the first and the second groups of labeled items (see figure 17, figure 19, figure 20, para. 0107, where Zhang discusses adapting a classification unit and object tracker, using multiple modality sensors, comparing features between sequential image data to match interest points, and assigning confidence scores).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhao with Zhang to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to control an autonomous vehicle.

a model update center to facilitate the model update center to derive the model update information based on the at least one of the labeled at least some items, receiving, from the model update center, the model update information; and updating the at least one model residing in the vehicle based on the model update information (see figure 16, para. 0213, where Zhao discusses controlling an autonomous vehicle map data based on labeled external objects and a remote terminal).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhao with Zhang to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to control an autonomous vehicle.

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding machine readable and non-transitory medium.
Claim 12 is rejected as applied to claim 5 as pertaining to a corresponding machine readable and non-transitory medium.
Claim 13 is rejected as applied to claim 6 as pertaining to a corresponding machine readable and non-transitory medium.
Claim 14 is rejected as applied to claim 7 as pertaining to a corresponding machine readable and non-transitory medium.
Claim 15 is rejected as applied to claim 1 as pertaining to a corresponding system.
Claim 19 is rejected as applied to claim 5 as pertaining to a corresponding system.
Claim 20 is rejected as applied to claim 6 as pertaining to a corresponding system.
.

s 2, 4, 9, 11, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2017/0301111) in view of Zhang et al. (US 2010/0104199) in view of Levinson et al. (US 9,612,123).

Regarding claim 2, Zhao and Zhang do not expressly teach wherein each of the one or more items is labeled as one of:  an object appearing in the surrounding of the vehicle; a non-object; and a non-conclusive item, wherein each label is provided in conjunction with a confidence metric, and each label associated with an item is provided with respect to a time.  However, Levinson teaches wherein each of the one or more items is labeled as one of:  an object appearing in the surrounding of the vehicle; a non-object; and a non-conclusive item, wherein each label is provided in conjunction with a confidence metric, and each label associated with an item is provided with respect to a time (see figure 2, col. 27 lines 55-65, where Levinson discusses confidence levels for different objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhao and Zhang with Levinson to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to control an autonomous vehicle.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Zhao and Zhang in this manner in order to improve the control of an autonomous vehicle by validating the object labels. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Zhao and Zhang, while the teaching of Levinson continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of cross validating the labels assigned to external objects and adjusting the autonomous vehicle based on the detection.  The Zhao, 

Regarding claim 4, Zhang teaches further comprising labeling via cross temporal validation which comprises, for each of the at least some of the one or more items, determining an estimated label for the item (see para. 0136-0137, where Zhang discusses a classification of objects);
retrieving previously labeled items corresponding to the item, wherein each of the previously labeled items has a corresponding previous label (see para. 0137, where Zhang discusses a classification threshold and comparing previously labeled objects).
Zhao and Zhang do not expressly teach assessing consistency between the previous labels and the estimated label; if the estimated label is consistent with the previous labels, assigning the estimated label to the item; if the estimated label is inconsistent with the previous labels; assigning the estimated label to the item and the previously labeled items if the estimated label is determined to be able to resolve the inconsistency; assigning the previous labels to the item if the previous labels are consistent and are able to resolve the inconsistency; and assigning the estimated label to the item when the inconsistency is not resolved.
However, Levinson teaches assessing consistency between the previous labels and the estimated label (see col. 21 lines 44-53, where Levinson discusses acceptable and unacceptable confidence values for current and predicted object);
if the estimated label is consistent with the previous labels, assigning the estimated label to the item (see col. 21 lines 44-53, where Levinson discusses acceptable and unacceptable confidence values for current and predicted object); and 
(see col. 21 lines 44-53, where Levinson discusses acceptable and unacceptable confidence values for current and predicted object),
assigning the estimated label to the item and the previously labeled items if the estimated label is determined to be able to resolve the inconsistency (see col. 21 lines 44-53, where Levinson discusses acceptable and unacceptable confidence values for current and predicted object),
assigning the previous labels to the item if the previous labels are consistent and are able to resolve the inconsistency (see col. 21 lines 44-53, col. 27 lines 21-65, where Levinson discusses acceptable and unacceptable confidence values for current and predicted object), and 
assigning the estimated label to the item when the inconsistency is not resolved (see col. 21 lines 44-53, col. 27 lines 21-65, where Levinson discusses assigning low confidence values to objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhao and Zhang with Levinson to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to control an autonomous vehicle.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Zhao and Zhang in this manner in order to improve the control of an autonomous vehicle by validating the object labels. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Zhao and Zhang, while the teaching of Levinson continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of cross validating the labels assigned to external objects and adjusting the autonomous vehicle based on the detection.  The Zhao, Zhang, and Levinson systems perform autonomous vehicle control, therefore one of ordinary skill in the 

Claim 9 is rejected as applied to claim 2 as pertaining to a corresponding machine readable and non-transitory medium.
Claim 11 is rejected as applied to claim 4 as pertaining to a corresponding machine readable and non-transitory medium.
Claim 16 is rejected as applied to claim 2 as pertaining to a corresponding system.
Claim 18 is rejected as applied to claim 4 as pertaining to a corresponding system.

s 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2017/0301111) in view of Zhang et al. (US 2010/0104199) in view of Zhu et al. (US 9,555,740).

Regarding claim 3, Zhao and Zhang do not expressly teach wherein the step of labeling via cross modality validation comprises: obtaining the second of the plurality of types of sensor data from at least one of a second type of the plurality of types of sensors; and for each of the at least some of the one or more items at each point of time, generating validation base data based on the second type of sensor data in the second modality obtained at the point of time, identifying a portion of the validation base data corresponding to the item, cross validating, on-the-fly, the item detected in the first modality at the point of time based on the portion of the validation base data in the second modality to generate a corresponding cross modality validation result, assessing the cross modality validation result with respect to the item, and labeling the item based on a label corresponding to the cross modality validation result with a time stamp consistent with the point of time.
However, Zhu teaches wherein the step of labeling via cross modality validation comprises: obtaining the second of the plurality of types of sensor data from at least one of a second type of the plurality of types of sensors (see col. 12 lines 14-20, where Zhu discusses multiple sensors); and
for each of the at least some of the one or more items at each point of time (see col. 23 lines 32-38, where Zhu discusses object labels and cross validation), 
generating validation base data based on the second type of sensor data in the second modality obtained at the point of time, identifying a portion of the validation base data corresponding to the item, cross validating, on-the-fly, the item detected in the first modality at the point of time based on the portion of the validation base data in the second modality to generate a corresponding cross modality validation result (see col. 23 lines 32-38, where Zhu discusses adapting the actions of a vehicle based on object labels and cross validation),
(see col. 23 lines 32-38, where Zhu discusses object labels and cross validation), and
labeling the item based on a label corresponding to the cross modality validation result with a time stamp consistent with the point of time (see col. 18 lines 34-38, col. 23 lines 14-21, where Zhu discusses cross validation with time data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhao and Zhang with Zhu to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to control an autonomous vehicle.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Zhao and Zhang in this manner in order to improve the control of an autonomous vehicle by validating the object labels. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Zhao and Zhang, while the teaching of Zhu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of cross validating the labels assigned to external objects and adjusting the autonomous vehicle based on the detection.  The Zhao, Zhang, and Zhu systems perform autonomous vehicle control, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.



Claim 17 is rejected as applied to claim 3 as pertaining to a corresponding system.




Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663